DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,939,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application: 17/156714
Parent Patent: US 10,939,593.
Claim 1, A power supply, comprising:
Claim 1, A power supply, comprising:
a casing;
an AC-to-DC converter;
an inverter electrically coupled to the AC-to-DC converter;
a casing;
an AC-to-DC converter;
an inverter electrically coupled to the AC-to-DC converter;
a transformer having a primary side and a secondary side, wherein the inverter is electrically coupled to the primary side of the transformer;
an output rectifier electrically coupled to the secondary side of the transformer;
a transformer having a primary side and a secondary side, wherein the inverter is electrically coupled to the primary side of the transformer;
an output rectifier electrically coupled to the secondary side of the transformer;
a fan, disposed in the casing and configured to remove heat from the casing generated by the AC-to-DC converter, the inverter and the output rectifier; and
a fan, disposed in the casing and configured to remove heat from the casing generated by the AC-to-DC converter, the inverter and the output rectifier; and
a fan controller configured to control when the fan is operational, wherein the fan controller is configured to execute a state machine that changes states based at least on a dynamically adjustable counter that is configured increment and decrement at different rates.
a fan controller configured to control when the fan is operational, wherein the fan controller is configured to execute a state machine that is configured to change states based at least on a dynamically adjustable counter, which is incremented when an arc, powered by the power supply, is detected.
Claim 13, wherein a rate of incrementing the counter is different from a rate of decrementing the counter.


Therefore, as to claim 1, claims 1 and 13 of the Parent Patent clearly anticipated claim 1 of the instant application.
As to claims 2-10, the claims 1-9 of the Parent Patent clearly anticipated claims 2-10 of the instant application.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,939,593 in view of Pellon et al. US Pub. No. 2006/0050450 (“Pellon”).
Instant Application: 17/156714
Parent Patent: US 10,939,593.
Claim 11, A method comprising:
Claim 10, A method comprising:
detecting an arc powered by a power supply;
detecting an arc powered by a power supply;
incrementing a counter while the arc is being detected;
incrementing a counter while the arc is being detected;
determining whether a value of the counter is greater than a predetermined threshold;
determining whether a value of the counter is greater than a predetermined threshold;
and when the value of the counter is greater than the predetermined threshold, turning on a fan to remove heat from a casing of the power supply,
when the value of the counter is greater than the predetermined threshold, turning on a fan to remove heat from a casing of the power supply,
wherein incrementing the counter is performed at two different rates.
and when the arc is no longer being detected, decrementing the counter.


Regarding claim 11, Claim 10 of the Parent Patent anticipates all the limitation of claim 11 except for “wherein incrementing the counter is performed at two different rates”.  However, Pellon teaches to account for the non-linearity of electrical arcing signal, the incrementing the counter is performed at two different rates [para. 0048 -  the digital counter within the micro-controller 112 starts to increment when the comparator 121 provides a first digital output indicating that the level of the arcing signal has exceeded the low voltage threshold. Next, the rate at which the counter is incremented is increased as the arcing level exceeds the high voltage threshold, as indicated by a second digital output provided by the comparator 123].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify claim 10 of the Parent Patent with incrementing the counter is performed at two different rates of Pellon.  The motivation for doing so would has been to timely activate a fan based on the level of arcing power since the arc powered by the power supply is non-linear in nature.  Thus prevent overheat.   
Regarding claim 17, the claim is directed to instructions, when executed by a processor, cause the processor to implement the method of claim 11.  As discussed above, the Parent Patent in view of Pellon anticipates the limitation of claim 11.  Therefore, the Parent Patent in view of Pellon also anticipates the limitation of claim 17.
As to claims 12-16, 18-20, the claims 10-18 of the Parent Patent clearly anticipated claims 12-16, 18-20 of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed with appropriate filing of a Terminal Discloser.
The following is an examiner’s statement of reasons for allowance:
US Patent 5,740,3131 to Ueda et al. teaches a current detector 13 starts to detect the lamp current at the same time as the lighting of the lamp 1, and the delay circuit 16 sends the current detection value after the predetermined time to the controller 15. When the controller 15 receives the current detection value, it sends a start command to the driver 14 for the fans 6. Then, the driver 14 drives the fans 6 readily. 
CN 201757838 to Xu et al. teaches, by the power input terminal CNl input AC power supply, one path through diode VZ1, capacitor E after voltage through output end B1-2 to the fan control circuit. when it is without current input control signal input end CN2, a triode Q1, Q2, Q3 is turned off and the relay useless current through, the relay does not work contact cuts, and fan loop is cut off, the fan does not work; when the control signal input terminal CN2 with a current input, a triode off, the triode Q2, Q3 is turned on and the diode D4 is turned on and the relay is electrified to work, the fan loop is closed, the fan working; when detecting that the control signal input terminal CN2 is changed from the high level transition of low level. When the transistor Q3 is turned off and control chip LM555N of the timer is triggered, the triode is conducted, the relay work, the fan work; besides, triode on time is E2, E3, E4 time of the capacitor charge, E2, E3, E4, total capacitance of 440uF, 270K, the delay time is about 12 minutes [0019].
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the system of claim 1 comprising “a fan controller configured to control when the fan is operational, wherein the fan controller is configured to execute a state machine that changes states based at least on a dynamically adjustable counter that is configured increment and decrement at different rates.  The method of claim 11 and 17 comprising the steps of “incrementing a counter while the arc is being detected… when the value of the counter is greater than the predetermined threshold, turning on a fan to remove heat from a casing of the power supply, wherein incrementing the counter is performed at two different rates”.
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 01/25/2021.